SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

962
KA 12-01587
PRESENT: SMITH, J.P., FAHEY, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

BRIAN K. HUTCHINGS, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


DAVID P. ELKOVITCH, AUBURN, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered May 26, 2011. The judgment convicted
defendant, upon a jury verdict, of bribe receiving in the third
degree, receiving reward for official misconduct in the second degree
and official misconduct (nine counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Hutchings ([appeal No. 1] ___ AD3d
___ [Sept. 26, 2014]).




Entered:   September 26, 2014                      Frances E. Cafarell
                                                   Clerk of the Court